Waterman v CNH Am. LLC (2017 NY Slip Op 03639)





Waterman v CNH Am. LLC


2017 NY Slip Op 03639


Decided on May 5, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


455 CA 16-00808

[*1]PETER D. WATERMAN AND CAROL WATERMAN, PLAINTIFFS-APPELLANTS,
vCNH AMERICA LLC AND MONROE TRACTOR & IMPLEMENT CO., INC., DEFENDANTS-RESPONDENTS.
CNH AMERICA LLC, THIRD-PARTY PLAINTIFF,
vWOODS EQUIPMENT COMPANY, THIRD-PARTY DEFENDANT-RESPONDENT. 


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
NIXON PEABODY LLP, BUFFALO (VIVIAN M. QUINN OF COUNSEL), FOR DEFENDANT-RESPONDENT AND THIRD-PARTY PLAINTIFF CNH AMERICA LLC. 
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (ALYSSA JORDAN OF COUNSEL), FOR DEFENDANT-RESPONDENT MONROE TRACTOR & IMPLEMENT CO., INC. 
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (HENRY A. ZOMERFELD OF COUNSEL), FOR THIRD-PARTY DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered July 8, 2015. The order granted in part the motions of defendants and the cross motion of third-party defendant for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: We conclude, for reasons stated in the decision at Supreme Court, that the motions of defendant-third-party plaintiff, CNH America LLC, and defendant Monroe Tractor & Implement Co., Inc. and the cross motion of third-party defendant were properly granted to the extent that they sought summary judgment dismissing plaintiffs' claims for failure to warn. Any other issues raised by plaintiffs in their notice of appeal are deemed abandoned (see Beatty v Williams ,
227 AD2d 912, 912; Ciesinski v Town of Aurora , 202 AD2d 984, 984).
Entered: May 5, 2017
Frances E. Cafarell
Clerk of the Court